Exhibit 1

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S AND CRIMINAL DEFENDANT’S
MOTION TO CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e) (Doc. #215) -- MOTION AND BRIEF / MEMORANDUM OF LAW IN
SUPPORT OF “PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE RULE 10(e)”
(Doc. #215)”

Case 1:123-cr-00435-TDS Document 216-1 Filed 11/08/19 Pane 1 of 3
In the United States District Court
For the Middle District of North Carclina

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Vv.
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

“emmet” “omer! Soom’ “ome” “eum” mee” “ones” “oma” meee!” “eer”

Ne

DECLARATION OF ROBERTA HILL IN SUPPORT OF “PETITIONER’S
AND CRIMINAL DEFENDANT’S MOTION TO CORRECT OR MODIFY
THE RECORD PURUANT TO APPELLATE RULE 16(e)”

I, Roberta Hill, declare pursuant to Title 28 U.S.C. § 1746 and subject to the
penalties of perjury, that the following is true and correct:

I, Roberta Hill, was present at the hearing on September 12, 2019, and I did testify
for the defendant. There were omissions of a few testimonies on the transcript for
that hearing. I remember hearing the attorney Ms. Pryor ask officer Jones if Brian
Hill was being obscene on the night of September 21* and he replied that he wasn’t
obscene. Another question that wasn’t in the transcript was when Ms. Pryor asked
officer Jones what was in the backpack and he replied that there was a camera,

clothes and a watch.

This is what I believe was omitted from the Transcript that should have been part
of that transcript.

Case 1:123-cr-00435-TDS Document 216-1 Filed 11/08/19 Pane ? of 3
I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 7, 2019.

Respectfully submitted,

Ropte Ifa
Signed
Roberta Hill

310 Forest Street, Apt. 1
Martinsville Virginia 24112

Case 1:123-cr-00435-TDS Document 216-1 Filed 11/08/19 Pane 2 of 3
